Case: 14-60883      Document: 00513317176         Page: 1    Date Filed: 12/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 14-60883                                   FILED
                                  Summary Calendar                         December 22, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
DONOVAN EVANS,

                                                 Plaintiff-Appellant

v.

JIMMIE C. CESSNA,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:14-CV-846


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Donovan Evans, a pretrial detainee at the Lauderdale County Detention
Center, filed a 42 U.S.C. § 1983 action complaining of a vehicle accident that
occurred prior to his detention. Evans alleged that Jimmie C. Cessna struck
him with a motor vehicle while Evans was riding a bicycle. Pursuant to 28
U.S.C. § 1915(e)(2)(B), the district court dismissed Evans’s action for failure to
state a claim upon which relief could be granted.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60883       Document: 00513317176      Page: 2    Date Filed: 12/22/2015


                                    No. 14-60883

      A district court is required to dismiss a prisoner’s civil rights complaint
if it is frivolous, malicious, or fails to state a claim for relief. § 1915(e)(2)(B)(i)
& (ii). Evans does not challenge the reasons provided by the district court for
dismissing his § 1983 action against Cessna, who is not a state actor. Evans
also does not challenge the district court’s determination that diversity
jurisdiction did not exist over his negligence claim, nor the court’s decision
declining to exercise supplemental jurisdiction over any state law claims.
Because Evans does not challenge the district court’s reasons for dismissing
his complaint, he has abandoned the claims on appeal. See Brinkmann v.
Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      The district court’s dismissal of Evans’s complaint counts as a strike for
purposes of § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th
Cir. 1996); Patton v. Jefferson Correctional Center, 136 F.3d 458, 462-63 (5th
Cir. 1998). Evans has already accumulated at least one other strike. See
Evans v. State of Mississippi, No. 3:13-cv-00996 (S.D. Miss. April 7, 2014).
Evans is warned that, if he accumulates three strikes, then he may not proceed
in forma pauperis in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      AFFIRMED; SANCTION WARNING ISSUED.




                                          2